UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 99-4933
GREGG WILLIAM NORRIS,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4157
LEWIS JOHN VANATTER,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                           (CR-98-102)

                      Submitted: October 10, 2000
                      Decided: October 20, 2000

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL

James R. Cromwell, VOGEL & CROMWELL, L.L.C., Roanoke, Vir-
ginia; Mark W. Claytor, Salem, Virginia, for Appellants. Robert P.
2                      UNITED STATES v. NORRIS

Crouch, Jr., United States Attorney, Joseph W. H. Mott, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these consolidated appeals, Gregg William Norris (No. 99-4933)
and Lewis John Vanatter (No. 00-4157) appeal their convictions aris-
ing from their participation in a drug-trafficking operation at Bland
Correctional Center. We affirm.

   Norris pled guilty to conspiracy to distribute marijuana and entered
a conditional guilty plea to conspiracy to launder money. Pursuant to
the terms of his conditional plea, Norris moved to dismiss the money
laundering charge. The district court denied this motion. Norris now
appeals that denial, contending that (i) the court erred by refusing to
examine extrinsic evidence and (ii) this extrinsic evidence demon-
strates that Norris was not aware of the money laundering activities
occurring in conjunction with the marijuana distribution operation.
We conclude Norris’ conviction may be upheld regardless of whether
extrinsic evidence is considered. The indictment, the testimony
offered at the plea hearing, and the testimony adduced at a trial of
several co-defendants all establish that Norris was aware of and will-
ingly participated in a scheme to obtain money from other prisoners
in contravention of a prison rule against such transfers. Thus, the
record—however broadly defined—adequately supports Norris’ con-
viction for conspiracy to launder money. See United States v. Rhynes,
206 F.3d 349, 366 (4th Cir. 1999), cert. denied, ___ U.S. ___, 68
U.S.L.W. 3748 (U.S. June 5, 2000) (Nos. 99-9386, -9393, -9458).

  As for Vanatter, a jury convicted him of conspiracy to distribute
marijuana. He contends the evidence was insufficient because the key
                       UNITED STATES v. NORRIS                       3

witness against him was unreliable and, in any event, that witness’
testimony failed to prove Vanatter’s involvement in the drug-
trafficking operation. The credibility of witnesses is a matter for the
jury, not an appellate court. See United States v. Burgos, 94 F.3d 849,
862-63 (4th Cir. 1996) (en banc). Furthermore, the evidence in this
case showed that Vanatter collaborated with a drug supplier and a
drug distributor, first as a matchmaker and then as a conduit of infor-
mation. This evidence suffices to sustain Vanatter’s conviction. See
Rhynes, 206 F.3d at 361 (listing elements of conspiracy to possess
drugs with intent to distribute).

   For these reasons, we affirm the judgments of the district court as
to both Appellants. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                          AFFIRMED